EXHIBIT 3
  # of        # of     BMDs Needed      2-Station   4-Station   Stand-Alone
Poll Pads   Scanners   (1 per 250 RV)    Carriers   Carriers     Scanners
1250   489   3,176   400   687   89
                         Total # of
Precincts            Registered Voters
O6D & O6E                  8401
O7A                        7567
061 & 07)                  6986
O8E & OOF                  6445
MLO3 & MLO7A/B             6174
$C211/2                    5960
FAO1B                      5725
UCO2 A/B                   5548
O2L1                       5483
02D                        5416
APO9A/B                    5266
APO1A                      5172
FCO3 & SC16A               5123
UCO1 A/B/D/E              5097
RWO3                      4989
RWO1                      4963
EPO4A                     4961
08B & 08C                 4923
O2W & 03F & 06L1/2        4918
12A                       4905
10D                       4881
EPO3A                     4855
07D                       4788
Sso1                      4787
SS08 A/B/C/D              4774
MLOS                      4770
02A                       4761
RW22A                     4741
APOS                      4711
12K & 12N
JCO4A/B/C
FCO1 & SCO1A/B/C
06B & 06)
JCO7
04!
02B & 05D
SCO7 A/C
sc15
07C
O8L
MLO2 A/B
$$15 A/B
Rwo9
O9C & 10E
01D & O1E
O7E & O7N
11B
O6N & 06Q & 07H
10G & 10H1/2
03P1A & 03P2
02) & 02K & 06G
01B
$S12 & SS14
10B & 10!
02S & 05) & O5K
SCO9C & SC27
SCOSA/D/E
         & APO6
12H1/2
 C19
CP051/B & CPO6A & CPO
JCO1
SCO8B
02F1/2
RWO02
FAQ1A
SS11A
01C & 01S
ook
AP12 A/B/C
09G
APO7A
01F & 01G
RW12
09A
02G
  26




7F

    2 B/D/E
 LL
1A
2L2 & 031
W100
    5B
1G &12I
1E3
     B
 Vv
UCcO2C
3C14 &JC15
SC18A/B/C
MLO1 A/B
C11
EPO1B
oaw
APO21
APO1 C/D
RW21
$513A/B
$506 & SS31
08)
MLO4
SS19A
CP081/3/4/A & SC10
05A2
O9E
038 & 03H & 091
AP14
 C09
01H & 05B/C
SSO9A
SC29A
10A
      B/C
11C
 P022 & APO2B
    12/B & CPO2 &
    1B & APO7B
  LO6B
UCO3 1/2
08A
RW17
04x 1/2
08G
08P & 09H
RWO6
APO3 & RWO7A/B
EPO1A
PAO1
07B
12M
04B
JCO8
 }CO2
OSA1
03E
RWOS
EPO2 A/C
10M
   13
 W11A
 C18
    7 A/B/C
 Ha
    2
S505 & SS18 A/B
C16
RW20
04F
04K
JC10
10C
EPO4B
 C13 A/B
SC20
oom
08H
04S
06D1
$S02A/B
SC15A
RW12A
RWO8
O8N 1/2
11N
$520
07M
10K & 11H
CHO1/2/3/4A/5
   198
 C05)
11E 1/2
   D
   D&12G
    4A & SC30A/B
 2C & OSF
03A
SC08 C/D/E/F/G/H
11R
JCO3 A/B
08F1
11M1
MLO6A
$S11 B/C/D
RW19
SS16
11P
03S & 10F
1u)
RW16
12s
11k
O6R
Sc07 D
  L
    & 04M
 2E
RWO9A
 w04
   Ex
    & 04D
 3C
     A/B
 1T
 3G & O3L
 3T
CO1A
  11B
SC11A
04)
10P
SS03
EPO3B
O1R
O9K1
O2L1A
SCO2
O1P
11M
SC17 A/B/C
cP011
EPO4C
O4T
10)
12F
sco4
08D
08k
AP10
10R
11B1
03M
06D2
12L
FAOQ1C
02A1
12A1
FCO2
MPO1
098
FAO1D     310
MLO3A     299
        794,349
        684,983
